2015 IL App (1st) 122858-B


                                                                            SECOND DIVISION
                                                                             December 22, 2015




No. 1-12-2858



THE CITY OF CHICAGO, a Municipal Corporation,                 )     Appeal from the
                                                              )     Circuit Court of
                         Plaintiff-Appellant,                 )     Cook County
                                                              )
v.                                                            )     No. 11 MC1 23771801, et al.
                                                              )
TIEG E. ALEXANDER 1 et al.,                                   )     Honorable
                                                              )     Thomas More Donnelly,
                         Defendants-Appellees.                )     Judge Presiding.



       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Harris and Liu concurred in the judgment and opinion.


                                                 OPINION



¶1     Chapter VII, section B.2, of the Chicago Park District Code (Code) prohibits persons

from remaining in Chicago parks from 11 p.m. to 6 a.m. Chicago Park District Code, ch. VII, §

B.2 (amended July 28, 1992); see also Chicago Municipal Code § 10-36-185 (added Apr. 21,

1999). According to an official with the Chicago park district, the purpose of the ordinance is


1
       See Appendix A for a list of all defendants.
1-12-2858


"to keep parks safe, clean, attractive and in good condition" by allowing "park employees to

collect trash, make repairs to park facilities, and maintain the landscaping." Defendants were

arrested when they failed to vacate Grant Park after being advised of the terms of the ordinance

and after numerous warnings that they were in violation of the ordinance. The circuit court

dismissed the charges, finding the ordinance was facially unconstitutional and unconstitutional as

applied to defendants as it violated principals of equal protection. Plaintiff City of Chicago

(City) argues on appeal that the circuit court erred in granting defendants' motions to dismiss

because the ordinance is constitutional on its face and constitutional as applied to these

defendants. We agreed with the City that the circuit court erred in granting defendants' motion to

dismiss because the ordinance was not unconstitutional and reversed its decision. In a

supervisory order, our supreme court instructed us to vacate our order and to review the circuit

court's judgment that the ordinance violates the right to free assembly under both the first

amendment to the United States Constitution (U.S. Const., amend. I) and article I, section 5 of

the Illinois Constitution (Ill. Const. 1970, art. I, §5). Accordingly, we have vacated our original

opinion and enter this opinion in its stead.

¶2                                         BACKGROUND


¶3      Defendants 2 were protestors affiliated with Occupy Chicago, a grass roots political

movement challenging wealth inequality. The Occupy movement is a branch of the Occupy

Wall Street movement that protests against social and economic inequality with its primary goal

2
        There were 92 defendants who filed motions to dismiss the charges in a quasi-criminal proceeding before

the circuit court. Twelve of the ninety-two defendants were represented by Durkin & Roberts and will be referred to

herein as the "Durkin defendants." The remaining defendants were represented by members of the National

Lawyers Guild and will be referred to as the "NLG defendants."



                                                        2
1-12-2858


focused on economic and political relations and wealth inequality. According to defendants, the

Occupy movement "communicates this message through continuous occupation of a physical

location" and this "non-violent occupation is the movement's chosen form of expression." "The

expression of occupation highlights occupiers' willingness to contribute their bodies to the cause

and undergo physical discomfort in order to bring attention to the desperate economic situation."

¶4      On September 22, 2011, Occupy Chicago protestors began demonstrating on the

sidewalks in Chicago's financial district. Specifically, the protestors demonstrated in front of the

Federal Reserve building, the Chicago Board of Trade and the Bank of America building in the

vicinity of Jackson and LaSalle Streets. The Chicago police department (CPD) permitted

protestors to remain on the sidewalks in that area for up to 24 hours per day but did not allow the

protestors to store provisions, erect structures or block traffic.

¶5      From its beginning, Occupy Chicago began to receive large quantities of supplies from

supporters at Jackson and LaSalle. When the Federal Reserve police informed protestors that

they could not store their supplies along side of the bank, Occupy Chicago reached an agreement

with the CPD to store these supplies on the edge of the sidewalk. On September 29, 2011, CPD

issued Occupy Chicago a “move it or throw it away” ultimatum, contrary to their prior

agreement about storage of supplies. Occupy Chicago secured an off-site storage location and

moved most of their supplies off the sidewalk. More supplies and donations arrived and the

Chicago police informed Occupy Chicago members that their efforts in removing their

belongings were insufficient and anything still on site at 9 a.m. the next morning would be

confiscated by the CPD. Protestors then moved across LaSalle Street to the Bank of America

building. At this location, CPD informed protestors that they needed to keep their belongings

moving at all times otherwise they would be disposed of.



                                                   3
1-12-2858


¶6     On October 15, 2011, Occupy Chicago conducted a rally near the intersection of Jackson

and LaSalle Streets. Protestors then marched around downtown Chicago for approximately one

hour and entered Grant Park at the northeast corner of Michigan Avenue and Congress Parkway,

commonly known as Congress Plaza.

¶7     Grant Park is often referred to as "Chicago's front yard." Generally located between

Randolph Street on the north, Roosevelt Road on the south, Lake Michigan on the east and

Michigan Avenue on the west, this public park contains entertainment venues, gardens, art work,

sporting and harbor facilities within its 319 acres.

http://en.wikipedia.org/wiki/Grant_Park_(Chicago) (last visited Dec. 15, 2015). Congress Plaza

is the ceremonial entrance on the park's center west side at the foot of Congress Parkway.

Congress Plaza consists of two semicircular plazas located on each side of the heavily travelled

Congress Parkway thoroughfare. Each plaza contains gardens, fountains, and artwork, including

a pair of large bronze warrior statues, The Bowman and the Spearman, that are positioned like

gatekeepers to the park. http://www.chicagoparkdistrict.com/parks/grant-park/ (last visited Dec.

15, 2015).

¶8     According to defendants, they were directed to this area by the Chicago police. The

protestors made speeches over a public announcement (PA) system and erected 30 tents in this

area of Grant Park and chanted that they would not leave the park.

¶9       Throughout the evening, CPD command personnel communicated with protestors and

attorneys from the National Lawyers Guild (NLG) and informed the protestors that they would

not be allowed to remain in Grant Park after it closed at 11 p.m. Attorneys from the NLG

informed the protestors that they would have to vacate Grant Park by 11 p.m., as required by

park district ordinance and that if they remained in the park, they would be arrested. CPD



                                                  4
1-12-2858


estimated that there were approximately 3,000 protestors in Grant Park at around 7:15 p.m., with

that number declining to about 700 around 8 p.m.

¶ 10      Prior to 11 p.m., using a PA system, the CPD read the park district ordinance to the

protestors who remained in Congress Plaza and informed them that if they remained in Grant

Park past 11 p.m., they would be arrested. Some protestors relocated across the street to the

sidewalk on the west side of Michigan Avenue in front of Roosevelt University. Approximately

300 protestors remained in Grant Park after the 11 p.m. curfew.

¶ 11      At approximately 1 a.m. on October 16, 2011, CPD used the PA system again to warn

protestors that the park was closed. CPD then asked each protestor individually whether he or

she wanted to leave the park or be arrested. CPD then arrested the 173 protestors who refused to

leave after these warnings and charged them with violating chapter VII, section B.2, of the

Code. 3

¶ 12      On October 22, 2011, Occupy Chicago protestors staged another rally in the vicinity of

Jackson and LaSalle Streets. There were approximately 1,500 protestors at 7 p.m. when the

group left the financial district marching again to Congress Plaza. CPD heard protestors

chanting, "[t]he Occupation is not leaving!" Again, CPD command personnel informed Occupy


3
          The Chicago police department has the authority to enforce certain provisions of the Chicago Park District

Code, including chapter VII, section B.2. Chicago Municipal Code § 10-36-185 (added Apr. 21, 1999). Section

10-36-185 states:

                    "(b) Any person who violates the above referenced provisions of the Chicago Park District Code

          shall be subject to a fine not to exceed $500.00 and shall be subject to an order requiring the violator to pay

          restitution when the violation involves damage to property.

                    (c) In addition to any other means authorized by law, the city may enforce this section by

          instituting an action with the department of administrative hearings." Id.


                                                            5
1-12-2858


Chicago members and NLG attorneys that protestors would not be allowed to remain in Grant

Park after it closed. Prior to 11 p.m., CPD informed the protestors that that park closed at 11

p.m., and anyone who remained after 11 p.m. would be subject to arrest. After 11 p.m., CPD

again announced that the park was closed and that those who remained would be subject to

arrest. Many protestors left the park and relocated across the street to the west side of Michigan

Avenue in front of Roosevelt University. CPD approached each protestor who remained in Grant

Park and again asked if he or she wanted to leave the park or be arrested. After these warnings,

CPD arrested the 130 protestors and cited them for violating chapter VII, section B.2, of the

Code. 4

¶ 13      All protestors arrested after 11 p.m. on both October 16th and October 22nd were given

court dates in various criminal courthouses located throughout the city. Numerous pro bono

attorneys appeared for defendants, including attorneys affiliated with the NLG and the law firm

Durkin & Roberts. Some defendants entered pleas of guilty. Ninety-two defendants, all parties


4
          A review of the record shows that defendants were charged with violating "10-36-185[,] Ch. VII B.2" As

stated, section 10-36-185 of the Chicago Municipal Code authorizes Chicago police to enforce chapter VII, section

B.2, of the Code, and makes a violation of chapter VII, section B.2, a Class C misdemeanor. However, in their

motions to dismiss before the circuit court, both the Durkin defendants and the NLG defendants misstate the charges

against them. Defendants state that they were charged with violating section 10-36-110 of the Chicago Municipal

Code, which contains similar language as chapter VII, section B.2, of the Code and states: " No person shall be or

remain in any public park, playground or bathing beach which is fenced in or provided with gates, between the

closing of the gates at night and their reopening on the following day; nor shall any person be or remain in any

public park, playground or bathing beach not fenced in or provided with gates between the hours of 11:00 p m. and

6:00 a m. on the following day." Chicago Municipal Code § 10-36-110 (amended Jan. 18, 2012). However, the trial

court identified the correct charges and ruled on the constitutionality of the park district code.



                                                            6
1-12-2858


to this appeal, represented by Durkin & Roberts and NLG moved to dismiss the charges on the

grounds that "their conduct as part of the Occupy Chicago protest at Grant Park on the night in

question constituted expressive conduct or symbolic speech" that was protected by the first

amendment. They further alleged that the charges violated their rights under the first amendment

and the fourteenth amendment equal protection clause of the United States Constitution.

Specifically, the Durkin defendants argued that the ordinance and the City's selective

enforcement of the ordinance violated their first amendment rights on the grounds that: (1) the

ordinance is not narrowly tailored to serve significant government interest; (2) the ordinance and

the city's enforcement of the ordinance fails to leave ample alternative channels of

communication for defendants' speech; and (3) the ordinance is not content neutral in the present

case because the City has not enforced the ordinance equally among speakers. The NLG

defendants argued that their first amendment rights were violated when the City refused to

provide protesters with an adequate forum in which to express their political views and petition

for redress of grievances. In addition, the NLG defendants argued that their arrests violated their

rights under the equal protection clause of the fourteenth amendment in that the ordinance was

not uniformly enforced. On the motion of all defendants, the circuit court consolidated

defendants’ separate cases.

¶ 14    The City responded and included affidavits from a Chicago park district official and

several police officers who were present during relevant times. The defendants responded and

included affidavits. After oral argument on the motions, the City filed motions to strike

defendants' affidavits. The court denied in part and granted in part the City's motion to strike the

affidavits.

¶ 15    On September 27, 2012, the circuit court found chapter VII, section B.2, of the Code to



                                                 7
1-12-2858


be unconstitutional on its face and as applied to defendants. The court held that the ordinance

violated the first amendment to the United States Constitution and related provisions of the

Illinois Constitution. The court further held that the ordinance had been discriminatorily enforced

in violation of the equal protection clauses of the United States and Illinois Constitution. It is

from this order that the City now appeals.

¶ 16                                  ANALYSIS

¶ 17   The Chicago park district is responsible for operating public parks and other public

property in Chicago. 70 ILCS 1505/7.01 (West 2010). Pursuant to its authority, the park district

enacted an ordinance to keep parks safe and maintained by prohibiting any person from being,

remaining or leaving "any vehicle in any park not fenced in or provided with gates, between the

hours of 11 p.m. and 6 a.m. on the following day." Chicago Park District Code, ch. VII, § B.2

(amended July 28, 1992). The penalty for violating this ordinance is a fine not to exceed $500

and restitution in the event of property damage. Chicago Municipal Code § 10-36-185 (added

Apr. 21, 1999).   The Chicago Park District Code has the same force as a municipal ordinance.

Chicago Park District v. Canfield, 382 Ill. 218, 223-24 (1943). The City argues that the park

district ordinance prohibiting persons from remaining in Chicago parks from 11 p.m. until 6 a.m.

is constitutional on its face and as applied to defendants and therefore the circuit court erred in

granting defendants' motion to dismiss.

¶ 18   “In construing the validity of a municipal ordinance, the same rules are applied as those

which govern the construction of statutes.” Napleton v. Village of Hinsdale, 229 Ill. 2d 296, 306

(2008). Like statutes, municipal ordinances are presumed constitutional. Chicago Allis

Manufacturing Corp. v. Metropolitan Sanitary District of Greater Chicago, 52 Ill. 2d 320, 327

(1972). The party challenging the ordinance has the burden of establishing a clear constitutional



                                                  8
1-12-2858


violation. People v. One 1998 GMC, 2011 IL 110236, ¶ 20. We review the constitutionality of

an ordinance de novo. Id. We similarly review the grant of a motion to dismiss de novo. Porter

v. Decatur Memorial Hospital, 227 Ill. 2d 343, 352 (2008).

¶ 19                                I. First Amendment

¶ 20   The first amendment to the United States Constitution, made applicable to the states

through the due process clause of the fourteenth amendment, prohibits governmental action that

"abridg[es] the freedom of speech, or of the press; or the right of the people peaceably to

assemble, and to petition the Government for a redress of grievances." U.S. Const., amends. I,

XIV.

       “It was not by accident or coincidence that the rights to freedom in speech and press

       were coupled in a single guaranty with the rights of the people peaceably to

       assemble and to petition for redress of grievances. All these, though not identical,

       are inseparable. They are cognate rights, [citation] ... and therefore are united in the

       First Article's assurance.” Thomas v. Collins, 323 U.S. 516, 530 (1945).

¶ 21   Although the first amendment speaks of the freedom of speech, it also extends to

expressive conduct. Texas v. Johnson, 491 U.S. 397, 404 (1989). Generally speaking, the first

amendment prevents the government from proscribing speech or expressive conduct because of

disapproval of the ideas expressed. City of Chicago v. Pooh Bah Enterprises, Inc., 224 Ill. 2d
390, 406-07 (2006).

¶ 22   Although defendants mention generally their right to assembly in the context of the first

amendment, the focus of defendants' argument in this court is that they were engaged in

"political speech," "protected speech," "expressive speech," and "expressive conduct," which are

protected by the first amendment, when they were arrested. The mere manner in which



                                                 9
1-12-2858


defendants choose to convey their message leaves no doubt that the exercise of their rights to

freedom of speech, expression and assembly are intertwined. Nevertheless, "[t]he rights of free

speech and assembly, while fundamental in our democratic society, still do not mean that

everyone with opinions or beliefs to express may address a group at any public place and at any

time." Cox v. State of Lousiana, 379 U.S. 536, 554 (1965).

¶ 23    The first amendment, while offering a host of protections, does not guarantee the right to

employ every conceivable method of communication at all times and in all places. Heffron v.

International Society for Krishna Consciousness, Inc., 452 U.S. 640, 647 (1981). A public park

is a place traditionally dedicated to free expression. United States v. Albertini, 472 U.S. 675, 687

(1985). The circuit court stated the obvious: Grant Park is a quintessential public forum.

¶ 24    Illinois has long recognized that municipal corporations have the right to adopt regulatory

provisions governing the use of public property to the extent that such regulations are compatible

with constitutional guaranties of free speech and press. Lyons, 39 Ill. 2d at 587. However, not

every regulatory provision will pass constitutional muster.

¶ 25    The circuit court in this case found the park district ordinance unconstitutional on its face

and as applied to defendants. An ordinance is facially unconstitutional if it is unconstitutional in

every situation. United States v. O'Brien, 391 U.S. 367, 376-77 (1968). By contrast, an

ordinance is unconstitutional as applied if a particular application of the statute is

unconstitutional. Napleton, 229 Ill. 2d at 306. “[I]f a plaintiff prevails in an as-applied claim, he

may enjoin the objectionable enforcement of a statute only against himself, while a successful

facial challenge voids enactment in its entirety and in all applications.” Morr-Fitz, Inc. v.

Blagojevich, 231 Ill. 2d 474, 498 (2008) (citing Napleton, 229 Ill. 2d at 306). Where a statute or

ordinance is constitutional as applied to a party, a facial challenge will also fail, since there is



                                                  10
1-12-2858


necessarily at least one circumstance in which the statute or ordinance is constitutional. Horvath

v. White, 358 Ill. App. 3d 844, 854 (2005); see also Freed v. Ryan, 301 Ill. App. 3d 952, 958

(1998). This court has a duty to uphold the constitutionality of a statute when reasonably

possible and, therefore, if a statute's construction is doubtful, a court will resolve the doubt in

favor of the statute's validity. Napleton, 229 Ill. 2d at 306-7.

¶ 26   Before we begin our analysis we must note that the parties agree that the ordinance in

question is content-neutral. A regulation is content-neutral so long as it is “justified without

reference to the content of the regulated speech.” (Emphasis and internal quotation marks

omitted.) Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989). Generally, laws that confer

benefits or impose burdens on speech without reference to the ideas or views expressed are

content-neutral. Turner Broadcasting System, Inc. v. Federal Communications Comm'n, 512
U.S. 622, 643 (1994). The ordinance in question does not, on its face, regulate speech, nor is it

permissive in allowing one type of speech over another. Rather, the ordinance regulates conduct,

and prohibits anyone from remaining in a public park between the hours of 11 p.m. and 6 a.m.

The ordinance applies to all 595 parks in the city of Chicago, including Grant Park's 319 acres,

which encompasses Congress Plaza. Furthermore, the parties do not dispute that the City has a

legitimate interest in keeping Chicago parks safe and well-maintained. Preserving the parks'

cleanliness by allowing city workers adequate time to clean them, maintaining the parks' beauty

by preventing the facilities from becoming over-fatigued and protecting the public safety by

preventing the commission of crimes in the park between 11 p.m. and 6 a.m. are substantial

governmental interests, all legitimately encompassed by the narrowly drawn ordinance that in no

way references protected speech.

¶ 27                                  A. Facial Challenge



                                                  11
1-12-2858


¶ 28   We first address the City's argument that the park district ordinance should survive a

facial challenge because not every conceivable application of the ordinance violates the first

amendment and the ordinance is not substantially overbroad. We note that the City claims that

the defendants did not make a facial challenge to the ordinance in the circuit court, and our

review of the record reveals that a true facial challenge was never advanced by the defendants.

However, the Durkin defendants claim that they challenged the ordinance both on its face and as

applied. Given that the circuit court found the ordinance to be unconstitutional on its face, we

will address the City's argument that the ordinance is facially constitutional.

¶ 29   Facial invalidation " 'is, manifestly, strong medicine that has been employed by the Court

sparingly and only as a last resort.' " National Endowment for the Arts v. Finley, 524 U.S. 569,

580 (1998) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973)). A content-neutral

regulation will be sustained under the first amendment if it advances important governmental

interests unrelated to the suppression of free speech and does not substantially burden more

speech than necessary to further those interests. Turner Broadcasting System, Inc. v. Federal

Communications Comm'n, 520 U.S. 180, 189 (1997); O'Brien, 391 U.S. at 376-77. A party

raising a facial challenge under the free speech clause of the first amendment "must demonstrate

a substantial risk that application of the provision will lead to the suppression of speech."

(Internal quotation marks omitted.) Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d
463, 473 (2009). The parties' particular circumstances are irrelevant in a facial challenge.

Jackson v. City of Chicago, 2012 IL App (1st) 111044, ¶ 27.

¶ 30   There are two types of recognized facial challenges in the first amendment context. A

law could be challenged on the basis that no set of circumstances exist under which the statute

would be valid. United States v. Stevens, 559 U.S. 460, 472 (2010). A law can also be



                                                 12
1-12-2858


challenged as overbroad if a substantial number of its applications are unconstitutional, judged in

relation to the statute's plainly legitimate sweep. Id. at 473.

¶ 31   The City argues that not every conceivable application of the park district ordinance

violates the first amendment because it is clear that the ordinance, on its face, does not regulate

expression at all, much less on the basis of content. The City argues that the ordinance instead

prohibits a specific type of nonexpressive conduct, remaining in a park from 11 p.m. to 6 a.m.,

and so long as the ban is not based on the content of the expression, it is permissible.

According to the City, there are many activities where enforcement of the ordinance is

constitutional. For example, those engaged in nonexpressive conduct, like picnickers, soccer

players, joggers, chess players, musicians and stargazers do not have the right to use city parks

between 11 p.m. and 6 a.m.

¶ 32   “The invalidity of the statute in one particular set of circumstances is insufficient to prove

its facial invalidity.” In re M.T., 221 Ill. 2d 517, 536-37 (2006).   “ ‘ “[S]o long as there exists a

situation in which a statute could be validly applied, a facial challenge must fail.” ’ ” Id. at 537

(quoting People v. Huddleston, 212 Ill. 2d 107, 145 (2004), quoting Hill v. Cowan, 202 Ill. 2d
151, 157 (2002)). We agree with the City that there are many applications in which the

ordinance is constitutional and therefore find that defendants have failed to establish the

ordinance's facial invalidity. Grant Park is an expansive public park encompassing 319 acres. It

includes Buckingham Fountain, the Art Institute of Chicago and the Museum Campus. The park

contains performance venues, gardens, art work, sporting and harbor facilities and hosts public

gatherings and several large annual events. http://www.chicagoparkdistrict.com/parks/grant-

park/ (last visited Dec. 15, 2015). Chicagoans and tourists alike are drawn to Grant Park for all

its many offerings and attractions. All of those visiting the park are engaged in non-expressive



                                                  13
1-12-2858


conduct, whether they are there to enjoy its world class gardens, play a game of softball or visit

Buckingham fountain, are prohibited from doing so between the hours of 11 p.m. and 6 a.m.

¶ 33    The City also argues that the park district ordinance is not substantially overbroad. "The

United States Supreme Court has provided this expansive remedy out of concern that the threat

of enforcement of an overbroad law may deter or chill constitutionally protected speech,

especially when the statute imposes criminal sanctions." People v. Clark, 2014 IL 115776, ¶ 11

(citing Virginia v. Hicks, 539 U.S. 113, 119 (2003)). A statute may be invalidated on overbreadth

grounds only if the overbreadth is substantial and there is a realistic danger that the statute " 'will

significantly compromise recognized First Amendment protections of parties not before the

Court.' " Board of Airport Commissioners v. Jews For Jesus, Inc., 482 U.S. 569, 574 (1987)

(quoting Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789, 801 (1984).

¶ 34   The ordinance is not overbroad as it is specifically limited to city parks and only prohibits

their use for seven hours during the late evening and early morning. There is no dispute in this

case that the ordinance's stated purpose is "to keep parks safe, clean, attractive and in good

condition" by allowing "park employees to collect trash, make repairs to park facilities, and

maintain the landscaping." The ordinance does not prohibit anyone from conducting their

expressive activities or assembling on public sidewalks or in other public space adjacent to park

property if they wish to do so. This is evident by the seemless transition of the Occupy protestors

from the east side to the west side of Michigan Avenue. This transition did not impact Occupy's

voice or visibility although it did affect its configuration changing it from a "circular" gathering

to a "linear" demonstration. We find the ordinance is clearly a constitutionally appropriate

application of a permissible government regulation. To the extent the ordinance may restrict

expressive conduct or assembly, there is simply no evidence in this record that warrant a



                                                  14
1-12-2858


conclusion that there are a substantial number of instances in which the ordinance cannot be

applied constitutionally in relation to its "plainly legitimate sweep." United States. v. Stevens,

559 U.S. 460, 473 (2010). Given that the ordinance applies only to Chicago parks during a

reasonably limited time period, we hold that the ordinance is not unconstitutional on its face

under the first amendment.

¶ 35                                 II. As-Applied Challenge

¶ 36   The City argues that the park district ordinance is constitutional as applied to defendants

generally. In an as-applied challenge, "a plaintiff protests against how an enactment was applied

in the particular context in which the plaintiff acted or proposed to act, and the facts surrounding

the plaintiff's particular circumstances become relevant." Napleton, 229 Ill. 2d at 306. In short,

an as-applied challenge "requires a party to show that the statute violates the constitution as the

statute applies to him." People v. Brady, 369 Ill. App. 3d 836, 847 (2007) (citing People v.

Garvin, 219 Ill. 2d 104, 117 (2006)).

¶ 37   The first amendment does not guarantee the right to communicate one's views at all times

and places or in any manner that may be desired. People v. Jones, 188 Ill. 2d 352, 356 (1999). A

state may therefore impose reasonable restrictions on the time, place or manner of

constitutionally protected speech occurring in a public forum. Rock Against Racism, 491 U.S. at

790. A valid time, place and manner regulation, however, must be content-neutral, narrowly

tailored to serve a significant governmental interest and leave open alternative means for

communication of the information. Jones, 188 Ill. 2d at 356-57.

¶ 38   In its brief before this court, the City suggest that United States v. O'Brien, 391 U.S. 367

(1968), which created a test for content-neutral regulation of conduct with an incidental effect on

expression, applies here. The O'Brien court stated :



                                                 15
1-12-2858


       "[A] governmental regulation is sufficiently justified if it is within the constitutional

       power of the Government; if it furthers an important or substantial governmental interest;

       if the governmental interest is unrelated to the suppression of free expression; and if the

       incidental restriction on alleged First Amendment freedoms is not greater than is essential

       to the furtherance of that interest." Id. at 377.

The City acknowledges and defendants agree that there is little, if any difference, between the

O'Brien test and the standard applied to time, place and manner restrictions on expression. See

Clark v. Community for Creative Non-Violence, 468 U.S. 288, 298 (1984). We need not

determine which analysis is more appropriate in this instance for the results are the same.

¶ 39   Defendants take issue with the City's failure to show that the ordinance is narrowly

tailored to serve a substantial governmental interest. In order to satisfy the “narrow tailoring”

requirement, a regulation need not be " ' "the least restrictive or least intrusive means of

[achieving the stated governmental interest]." ' " Mastrovincenzo v. City of New York, 435 F.3d
78, 98 (2d Cir. 2006) (quoting Hobbs v. County of Westchester, 397 F.3d 133, 149 (2 nd Cir.

2005), quoting Rock Against Racism, 491 U.S. at 798). Instead, the requirement is satisfied if the

substantial governmental interest that the law is designed to serve would be achieved less

effectively in the law's absence and the law does not burden substantially more speech than is

necessary to further the government's objective. City of Chicago v. Pooh Bah Enterprises, Inc.,

224 Ill. 2d 390 (2006).

¶ 40   Here, as evidence that the ordinance is narrowly tailored, the City provided the affidavit

of park district official Alonzo Williams. Williams averred that it was necessary to close the

parks from 11 p.m. to 6 a.m. daily, in order to keep the parks safe, clean, attractive and in good

condition. Williams stated:



                                                 16
1-12-2858


         "We believe the Code's standard hours of closure is necessary to properly protect and

         maintain our parks. The park hours of closure allow park employees to collect trash,

         make repairs to park facilities, and maintain the landscaping. Park employees are

         therefore able to make sure the parks remain sanitary and pleasing to the eye with limited

         disruption and maximum safety to park patrons. Park closures also ensure that certain

         park facilities do not become over-fatigued. Further, limited access by pedestrians during

         park closure hours reduces crime against park patrons and park property. As we are

         charged with keeping Chicago's parks beautiful and vibrant for current and future

         generations, we have made certain rules to that effect. Round-the-clock use of the parks

         by the general public would not further our mandate and would instead make it

         impossible to uphold."

¶ 41     The City argues that closing the parks overnight is not more substantially restrictive than

necessary to serve the park district's interest in maintaining and preserving the parks. We find

Clark v. Community for Creative Non-Violence, 468 U.S. 288 (1984), to be instructive on this

issue.

¶ 42     The Clark Court upheld an overnight camping ban after finding that the government had

a substantial interest in conserving park property. The Court stated "[i]t is also apparent to us

that the regulation narrowly focuses on the Government's substantial interest in maintaining the

parks in the heart of our Capital in an attractive and intact condition, readily available to the

millions of people who wish to see and enjoy them by their presence." Id. at 296. The court

went on to say that "[i]f the Government has a legitimate interest in ensuring that the National

Parks are adequately protected, which we think it has, and if the parks would be more exposed to

harm without the sleeping prohibition than with it, the ban is safe from invalidation under the



                                                  17
1-12-2858


First Amendment as a reasonable regulation of the manner in which a demonstration may be

carried out." Id. at 297. The Court also rejected the notion that because there are less

restrictive alternatives to satisfy the government's interest in protecting the parks than banning

camping, the ban on camping was unnecessary and therefore invalid.

       "[T]hese suggestions represent no more than a disagreement with the Park Service

       over how much protection the core parks require or how an acceptable level of

       preservation is to be attained. We do not believe, however, that either ***

       O'Brien or the time, place, or manner decisions assign to the judiciary the authority

       to replace the Park Service as the manager of the Nation's parks or endow the

       judiciary with the competence to judge how much protection of park lands is wise

       and how that level of conservation is to be attained." Id. at 299.

¶ 43   As in Clark, we believe that the park ordinance in question here “responds precisely to

the substantive problems which legitimately concern the [Government].” Members of the City

Council v. Taxpayers for Vincent, 466 U.S. 789, 810 (1984). The use of city parks during the

hours of 11 p.m. and 6 a.m. would impede the city's ability to achieve its goals of maintenance,

preservation and crime reduction. “[T]he city's interest in attempting to preserve [or improve]

the quality of urban life is one that must be accorded high respect.” Young v. American Mini

Theatres, Inc., 427 U.S. 50, 71 (1976). It is irrelevant that the park district's ends might be

served in a different or less restrictive manner. Clark, 468 U.S. at 299.

¶ 44   Referencing events that occurred in and around Grant Park during the past 200 years, the

trial court concluded that "[I]f the City repeatedly make [sic] exceptions to the seven-hour

closing rule, that is inconsistent with the notion that closing Grant Park every night for seven

hours is necessary for park maintenance and preservation." The court went on to conclude there



                                                 18
1-12-2858


was no evidentiary justification for keeping the park closed "forty-nine hours every week" citing

the affidavit advancing the need to collect trash, make repairs and maintain landscaping. The

court is not given the luxury of substituting its judgment for that of the park district as to the

amount of time necessary for the park district to competently perform its maintenance

responsibility. The trial court's comments also reflect the opinion of the trial judge that he does

not believe seven hours a night is a reasonable amount of time to perform maintenance functions

on a park system as vast as the Chicago Park District. This is not a view we share. The trial

judge's observation does not address the notion that these defendants were not interested in a

one-time "assembly": the defendants intended to remain in the park for an unspecified period of

time indicating a 24-hour, uninterrupted presence for days, weeks or months without end. Surely

this would adversely impact the maintenance and public safety responsibilities of the park

district and would result in the total substitution of the purported goals of these defendants,

regardless of the righteousness of their movement, with the needs of the public at large.

¶ 45   Likewise, the City argues that the ordinance allows for ample alternatives for individuals

or groups, similar to these defendants and the Occupy movement, seeking a place to express their

message during the overnight hours when the parks are closed. We agree.

¶ 46   Much of defendants' time at oral argument was devoted to explaining their reasoning and

desire to remain within Grant Park at the Congress Plaza location. Defendants stated that this

particular area was "ideal" for their expression and assembly because it was a highly visible area

of Grant Park that would provide maximum exposure to pedestrian and vehicular traffic.

Defendants argued that the available alternative to that particular location, the sidewalk across

the street on the west side of Michigan Avenue, was not an "ample alternative" because it

required them to "occupy" in a less desirable configuration.



                                                  19
1-12-2858


¶ 47   Defendants fail to recognize that in the context of the first amendment, an ample

alternative mode of communication need not be their first choice. See Taxpayers for Vincent,
466 U.S. at 812. An alternative need not even require the employment of the same method of

communication. See id. (acceptable alternative to a ban on posting literature was the individual's

ability to speak or distribute the literature from the same location). Furthermore, it does not have

to be an alternative that provides the same audience or impact for the speech. See Ward, 491
U.S. at 802. However, an adequate alternative cannot totally foreclose a speaker's ability to

reach one audience even if it allows the speaker to reach other groups. See Bery v. City of New

York, 97 F.3d 689, 698 (2d Cir. 1996) (holding that total ban on sidewalk art does not leave open

alternative means of communication because alternative display in galleries or museums would

not reach the same audience).

¶ 48   Here, the record demonstrates that in the days prior to the events leading up to

defendants' arrest, defendants were allowed to assemble and protest on city streets 24 hours a

day. The record also shows that when protesters were asked to leave Grant Park after 11 p.m.,

protestors freely continued their protest on the sidewalk on the west side of Michigan Avenue

across the street from the area in the park where the arrests took place. Although not their first

choice, we are confident defendants' confederates reached the same audience that defendants

targeted and suffered no impediment communicating their message to the same audience from a

location that was within 100 feet from the restricted area.

¶ 49   Defendants argue, as they did in the trial court, that the ordinance was unconstitutional as

applied to them because it was enforced in a discriminatory manner. In the trial court, the NLG

defendants claimed that their arrests were unconstitutional under the equal protection clause of

the fourteenth amendment because the ordinance was selectively enforced against them based on



                                                 20
1-12-2858


their viewpoint. The Durkin defendants claimed that their first amendment rights were violated

because the City enforced the ordinance in a viewpoint discriminatory way. The trial court

treated defendants' arguments as a quasi-equal protection argument grounded in the first

amendment and found that the ordinance was unconstitutionally applied because the ordinance

was selectively enforced based on the exercise of defendants' first amendment rights.

¶ 50   “[T]he First Amendment forbids the government to regulate speech in ways that favor

some viewpoints or ideas at the expense of others.” Taxpayers for Vincent, 466 U.S. at 804.

Equal protection requires that similarly situated individuals will be treated in a similar manner.

People v. Reed, 148 Ill. 2d 1, 7 (1992). The equal protection clauses of the United States and

Illinois Constitutions do not deny the state the power to draw lines that treat different classes of

people differently, but prohibits the state from according unequal treatment to persons placed by

a statute into different classes for reasons wholly unrelated to the purpose of the legislation.

People v. Shephard, 152 Ill. 2d 489, 499 (1992). We use the same analysis in assessing equal

protection claims under both the state and federal constitutions. Reed, 148 Ill. 2d at 7.

¶ 51   Exacting precision and equality in enforcement of state and local laws is not required by

the Constitution. Hameetman v. City of Chicago, 776 F.2d 636, 641 (7th Cir. 1985). The

decision whether to prosecute an offense is a matter within the discretion of the government.

Wayte v. United States, 470 U.S. 598, 607 (1985). Unequal enforcement of a local ordinance is

unconstitutional only if the inequality has some invidious purpose. Dauel v. Board of Trustees,

768 F.2d 128, 131 (7th Cir. 1985) (citing Oyler v. Boles, 368 U.S. 448, 456 (1962)). In order to

successfully bring a selective enforcement claim under the equal protection clause, the

challenging party must establish: (1) that he received different treatment from others similarly

situated; and (2) the differing treatment was based on clearly impermissible or “invidious”



                                                 21
1-12-2858


grounds “such as discrimination on the basis of race, religion, the exercise of first amendment

rights, or bad faith.” Ciechon v. City of Chicago, 686 F.2d 511, 523 n.16 (7th Cir. 1982).

¶ 52    Defendants compare themselves to the hundreds of thousands of spectators who filled

Grant Park on November 4, 2008, to witness President-elect Barack Obama's victory speech.

According to defendants, this victory rally went well beyond 11 p.m. and not only did the City

not arrest the president-elect and countless other politicians, the City provided additional security

for the event and did not enforce the ordinance against several thousand spectators. 5

¶ 53    The City does not dispute that the Obama spectators were allowed to remain in the park

beyond 11 p.m. The City argues, however, that in this case:

        "It is undisputed that the City did not enforce the ordinance against defendants at the

        stroke of 11:00 p.m., either; defendants were not arrested until 1:00 a.m., and that was

        only after they were given multiple warnings and the opportunity to leave. Thus,

        between 11:00 p.m. and 1:00 a.m., CPD did not enforce the ordinance against numerous

        Occupy Chicago participants who left the park on their own volition. While arrests were

        made at 1:00 a.m., there is absolutely no evidence that anyone attending the Obama rally

        remained in the park after 1:00 a.m., much less in defiance of repeated warnings to

        leave."

¶ 54    Defendants argue that the two groups are similarly situated merely because they both

violated the ordinance. The record does not allow us to determine the extent to which both the

groups are similarly situated. We have no concrete information, nor has either party provided

any, as to what time the Obama spectators left, whether or to what extent they were asked to


5
        The parties agree that the Obama rally was issued a permit. However, the permit issue is irrelevant here

where the ordinance does not exempt permit holders from the curfew.


                                                       22
1-12-2858


leave, whether any of the spectators chanted their intent to remain or "occupy" the park or

whether they erected tents. When a party fails to make a showing that he is similarly situated,

his equal protection challenge must fail. Id.

¶ 55   Even if a valid comparison between the two groups is made, we could not find them

similarly situated based on their violation of the ordinance alone. As the name "Occupy

Chicago" suggests, and as defendants readily admit, the participants intend to remain in or

occupy a space for an unknown duration. Indeed, the NLG defendants' motion to dismiss states

that "[a]n integral part of the OCCUPY movement is the continuous occupation of a location in

the vicinity of the workplaces of the 1%. The occupation itself is part of the expressive act, in

that it is intended to bring public outrage." Furthermore, the NLG defendants explained, "[a]n

occupation, as opposed to a march or demonstration, has the ability to reach more people with its

message because of its stationary location maintained over an extended period of time which

provides participants a greater ability to communicate their message and attach additional

supporters to their cause." The NLG defendants also stated that they were "determined to

exercise [their] first amendment rights *** by occupying a location in Grant park *** and setting

up tents to show that participants intended to occupy that area." By contrast, the estimated

240,000 Obama spectators gathered in Grant Park for the discrete, one-time purpose of

witnessing Mr. Obama's historic presidential victory speech culminating with Mr. Obama's

departure.. There is no evidence as to how long the Obama spectators remained in the park,

whether they were asked to leave, or whether they remained in the park after they were asked to

leave. These distinctions prevent a meaningful determination of whether the two groups can be

considered as similarly situated. We reject this argument.

¶ 56                   III. Rights Under the Illinois Constitution



                                                23
1-12-2858


¶ 57   The Supreme Court's supervisory order directed us to also review the circuit court's

written judgment that the ordinance violates the right of free assembly under article I, section 5

of the Illinois Constitution (Ill. Const. 1970, art. I, §5). Although no defendant had raised the

issue in the motions to dismiss and the thrust of defendants claim is the exercise of their free

speech rights ("the occupation itself is part of the expressive act"), in its written judgment order,

the circuit court sua sponte considered whether the ordinance also violated article I, section 5 of

the Illinois Constitution.

¶ 58   The trial court analyzed the history of article I, section 5 and concluded that this

provision affords greater protection to the right to assembly than provided by the United States

Constitution and concluded the ordinance was constitutionally infirm under the Illinois

Constitution stating:

               "Reviewing the debates of the constitutional convention, it becomes clear

       that the delegates intended Illinois' protection to be broader in one very salient

       respect. While the U.S. Constitution accords protection to assemblies with an

       expressive purpose, the Illinois Constitution accords full protection to assemblies

       regardless of their expressive purpose. The 1970 constitution changed the text of the

       free assembly clause to assure that it protected all assemblies regardless of purpose.

       6 Proceedings at 61-62 (report of the Bill of Rights Committee). Unanimously, the

       Bill of Rights Committee voted for this new version that assures the people the right

       to assemble in a peaceable manner even though their purpose is other than 'to

       consult for the common good, or to make known their opinions to their

       representatives, and to apply for redress of grievances.' Id. Putting a comma

       between the phrases 'peaceable manner' and 'consult for the common good'



                                                 24
1-12-2858


       accorded protection to all as long as they gather peacefully. See 3 Proceedings at 1480

       (June 3, 1970) (statement of Father Francis X. Lawlor, delegate and the

       member of the Bill of Rights Committee designated to speak on behalf of the

       committee with respect to free assembly.) The insertion of the comma created

       an unqualified, 'independent' right to assemble in a peaceable manner. Ill. Const.

       art. I, § 5; Ann M. Lousin, The Illinois State Constitution: A Reference Guide 47

       (Praeger 2010). Thus, Illinois accords complete protection to assemblies regardless

       of purpose, embracing non-expressive assemblies. By contrast, the First

       Amendment protects only expressive assemblies."

¶ 59   In the trial court's view the ordinance was facially invalid under the Illinois Constitution

because "Illinois extends free assembly protection to non-expressive assemblies that

substantially increases the number of applications in which the Curfew would infringe of the

right to free assembly." The trial court reasoned that "Illinois protects non-expressive assemblies

of picknickers as well as expressive assemblies of protestors. Late night picnics or social

assemblies fall within the protections of Illinois' free assembly clause." Thus, by logical

extension, the circuit court would find that any assembly of two or more persons would be

permitted within the park district at all times notwithstanding the stated reasons for the limited

closure that we have found to be constitutionally permissible under the time, place and manner

analysis.

¶ 60   A limited lockstep approach is employed when analyzing cognate provisions of the

Illinois and United States Constitutions. People v. Fitzpatrick, 2013 IL 113449, ¶ 15. Under the

limited lockstep approach, we “look first to the federal constitution, and only if federal law

provides no relief turn to the state constitution to determine whether a specific criterion—for



                                                 25
1-12-2858


example, unique state history or state experience—justifies departure from federal precedent.”

(Internal quotations marks omitted.) People v. Caballes, 221 Ill. 2d 282, 309-10 (2006). In

utilizing the limited lockstep approach, our supreme court has declared that it would “not depart

from the intent of the framers of the Illinois Constitution of 1970 or the understanding of the

voters who adopted it." Id. at 316. We must therefore find in the language of our constitution, or

in the debates and the committee reports of the constitutional convention, something which will

indicate that the provisions of our constitution are intended to be construed differently than are

similar provisions in the Federal Constitution, after which they are patterned. ” People v. Tisler,

103 Ill. 2d 226, 245 (1984).

¶ 61    Our review of the 1970 Illinois Constitution debates and convention supports the

conclusion that the framers intended for article I, section 5 to extend a broader right of assembly

than that afforded under the United States Constitution. However, in our review, we find nothing

to indicate that the time, place and manner analysis should be abandoned. The 1870 Illinois

Constitution provided that "[t]he people have the right to assemble in a peaceable manner to

consult for the common good, to make known their opinions to their representatives and to apply

for redress of grievances." Ill. Const. 1870, art. I, §5. The 1970 Constitution changed article I,

section 5 by inserting a comma after the word "manner" so that it now provides: “The people

have the right to assemble in a peaceable manner, to consult for the common good, to make

known their opinions to their representatives and to apply for redress of grievances.” Ill. Const.

1970, art. I, § 5.

¶ 62    Delegate Lawlor stated that there was very little in the way of change to the right to

assembly other than the insertion of a comma explaining that "[t]he purpose of inserting a

comma after the word 'manner' was to assure that the right to assemble in a peaceable manner



                                                 26
1-12-2858


was an independent right, not subject to qualification by any of the succeeding phrases." He

further explained that by making this an independent right "people have the right to assemble in

a peaceable manner, even though their purpose is other than to consult for the common good, or

to make known their opinions to their representatives, or to apply for redress of grievances." 3

Record of Proceedings, Sixth Illinois Constitutional Convention, 1480 (statements of Delegate

Lawlor)(hereinafter Proceedings) (delegate and the member of the Bill of Rights Committee

designated to speak on behalf of the committee with respect to free assembly).

¶ 63   The creation of an independent right to assemble in a peaceable manner and the

"divergence" from the federal constitution, however slight, in the 1970 Illinois Constitution does

not mean that the delegates intended this independent right to be without limit. Caballes, 221 Ill.
2d at 297. Defendants have failed to cite to any authority, nor have we found any, that holds that

those individuals who engage in protected nonexpressive assembly under the Illinois

Constitution have a greater right than those individuals who assemble for an expressive purpose

under either the United States or Illinois Constitutions. Nor have defendants made citation to any

authority that removes either expressive or non-expressive assembly from constitutionally valid

time, place and manner restrictions. "[R]easonable time, place, or manner regulations normally

have the purpose and direct effect of limiting expression but are nevertheless valid.” Community

for Creative Non–Violence, 468 U.S. at 294. "Society generally and the inhabitants of any

community have, it seems to us, a right to have publicly owned premises maintained in a sanitary

and orderly condition. To that end municipal authorities may properly prohibit conduct thereon

which violates that right unless the value to society of the proscribed conduct is deemed such as

to outweigh the detriment to others resulting from such conduct." Chicago Park District v.

Lyons, 39 Ill. 2d 584, 590 (1968).



                                                27
1-12-2858


¶ 64   Our finding that the time, place and manner analysis reflected in federal precedent is

equally applicable when reviewing Illinois's independent right of peaceable assembly finds

additional support in the constitutional convention record where the question was whether the

amendment would limit "the power of the local government officials" to limit the number of

people that might assemble based on the threat of violence?" 3 Proceedings 1481 (statements of

Delegate Mathias). Delegate Lawlor stated, "No, I think that comes under your general police

power of the state and so forth, the right of the legislature to establish reasonable norms to

control the proper functioning of society. I don't think that there is any intent whatever along

that line." See 3 Proceedings at 1481 (statement of Delegate Lawlor) (delegate and the member

of the Bill of Rights Committee designated to speak on behalf of the committee with respect to

free assembly). Delegate Lawlor's statement makes clear that by creating a right to peaceably

assemble there was no intention to afford more protection than that provided under the United

States Constitution where reasonable restrictions as to time, place and manner of assembly are

enacted.

¶ 65   For defendants to suggest that they are somehow engaging in peaceable assembly

comparable to picnickers, stargazers or soccer players and are therefore protected under article I,

section 5 is disingenuous at best. Defendants are not picnickers or stargazers or soccer players.

They are members of a group assembled to make an important point. Their assembly rights were

apparently accommodated through the night of their arrest in Grant Park. The ordinance did not

restrict their assembly, it restricted their stated purpose to "occupy" and indefinitely remain in a

public area to the detriment of the park district's ability to perform its legitimate functions. Free

assembly under the Illinois Constitution is not without its limits. We find that the well

established time, place and manner federal precedent employed in first amendment review under



                                                  28
1-12-2858


the United States Constitution applies equally to the analysis of a freedom to assemble claim

under the Illinois Constitution. As a result, we find the ordinance does not violate article I,

section 5, of the Illinois Constitution.

¶ 66                                  CONCLUSION

¶ 67    Based on the foregoing, we reject defendants' facial and as-applied challenges to the park

district ordinance. We reject defendants' arguments that the selective enforcement of the

ordinance violated the equal protection clause of the fourteenth amendment. We also find that

the ordinance does not violate the article I, section 5 of the Illinois Constitution. We therefore

reverse the judgment of the circuit court granting defendants' motions to dismiss and remand for

further proceedings.

¶ 68    Reversed and remanded for further proceedings.




                                                 29
1-12-2858


            APPENDIX A

             Defendants




                30
1-12-2858


            APPENDIX A (continued)




                   31
1-12-2858




            APPENDIX A (continued)




                     32